Sun River Energy, Inc. Announces First Steps Toward Monetizing Hard Minerals in New Mexico Dallas, TX (PRNewswire-FirstCall) – April11, 2011 Sun River Energy, Inc. (OTC:BB:SNRV).Sun River Energy, Inc. (the “Company” or “Sun River”) announcesit has taken its first steps toward monetizing its hard minerals located in New Mexico by entering into a consulting contract with MBN Consulting, LLC, a Florida Limited Liability Company (“MBN”). On April 4, 2011, Sun River entered into a consulting contract with MBN to provide financial services to Sun River primarily for Sun River’s hard rock mineral interests in Colfax County, New Mexico.MBN has a successful track record in developing hard rock minerals, including gold and silver, for other companies.Sun River plans to work with MBN to developapproximately 160,000 acres of hard rock mineral interests owned by Sun River, including gold, silver, coal, and other minerals.There was a significant historical production of hard rock minerals, including gold and silver, on portions of Sun River’s acreage.Among other things, MBN will be responsible for providing Sun River with a preliminary overview of its minerals, so that Sun River may determine the economic feasibility of developing these mineral interests. Donal R. Schmidt, Jr., the Company's CEO and President, states:“We are an E&P company at heart.Plain and simple.And we will continue to be so.However, we have the good fortune to own acreage in an area which has historically produced an economically significant amount of gold.Our initial work relating to these assets convinced me that it was time to take the next step towards a fully funded venture to develop these rights.We have a number of research reports conducted on the company’s behalf that suggest these mining rights not only have been productive in the past, but will be in the future as well.Specifically, our early work indicates both placer and lode deposits for gold, copper, lead, iron, molybdenum and other rare earth elements (“REE”).As such, it makes a tremendous amount of sense to attempt to monetize these assets.In that regard, we have engaged MBN to assist us.Their primary task early on will be to direct the geological assessment of our hard rock interest and then to identify and qualify possible participants who will ultimately develop these assets on our behalf or at our direction.MBN has a proven track record in the mining space with respect to what we have engaged them to do.I am looking forward to seeing this project develop particularly with the gold and REE prices we are seeing in this economy.” About Sun River Energy, Inc.: Sun River Energy, Inc. is a Dallas-based, oil and gas exploration and production company.For further information on the Company, please visit our website www.snrv.com. Media Contact: Gilbert Steedley 1-800-669-6511 Notice Regarding Forward-Looking Statements This news release contains “forward-looking statements” (statements which are not historical facts) made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are based on current expectations rather than historical facts and they are indicated by words or phrases such as "anticipate," "could," "may," "might," "potential," "predict," "should," "estimate," "expect," "project," "believe," "plan," "envision," "continue," "intend," "target," "contemplate," or "will" and similar words or phrases or comparable terminology. We have based such forward-looking statements on our current expectations, assumptions, estimates and projections. While we believe these expectations, assumptions, estimates and projections are reasonable, such forward-looking statements are only predictions and involve known and unknown risks and uncertainties, and other factors that may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements, many of which are beyond our control. These factors include, but are not limited to, the time to consummate any proposed acquisitions; the risk that one or more conditions to closing a proposed transaction may not be satisfied; the timing and extent of changes in market conditions and prices for natural gas and oil; the timing and extent of the Company's success in discovering, developing, producing and estimating reserves; the economic viability of, and the Company's success in drilling, the Company's ability to fund the acquisition of oil and gas assets and the Company's planned capital investments; the Company's future property acquisition or divestiture activities; increased competition; and any other factors listed in the reports the Company has filed and may file with the Securities and Exchange Commission.Investors are cautioned not to place undue reliance on these forward-looking statements, which reflect the Company’s expectations only as of the date they were made. The Company undertakes no obligation to update or revise any forward-looking statements to reflect new information or the occurrence of unanticipated events or otherwise.
